Citation Nr: 0820969	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-21 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable disability rating 
for a right knee disability.  

3.  Entitlement to an initial compensable disability rating 
for a left knee disability.


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel








INTRODUCTION

The veteran had active duty service from June 1982 until June 
2004.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2004 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.   


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by pain and forward flexion of 80 
degrees, 20 degrees of extension, 20 degrees of bilateral 
bending, and 20 degrees of bilateral rotation.

2.  The veteran's right knee disability is manifested by the 
following: the symptomatic post-operative residuals of an 
arthroscopic repair; x-ray evidence of arthritis; pain; and 
noncompensable limitation of flexion.  

3.  The veteran's left knee disability is manifested by x-ray 
evidence of arthritis, pain, and noncompensable limitation of 
flexion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of a 10 
percent for degenerative disc disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.71a, Diagnostic Code 5242 (2007).



								[Continued on Next 
Page]

2.  The criteria for an initial 10 percent evaluation for a 
right knee disability manifested by the symptomatic residuals 
of cartilage removal have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.27, 4.71a, Diagnostic Code 5259 
(2007).

3.  The criteria for the assignment of a separate 10 percent 
rating for degenerative joint disease of the right knee have 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.10, 4.27, 4.71a, 
Diagnostic Codes 5003 (2007); Esteban v. Brown, 6 Vet. App. 
259 (1994).

4.  The criteria for an initial, compensable evaluation for a 
left knee disability have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5003 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
This appeal arises from a disagreement with the initial 
evaluations following the grant of service connection for 
degenerative disc disease of the lumbar spine, degenerative 
joint disease of the right knee, and retropatellar pain 
syndrome of the left knee.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). 

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him have been 
obtained.  38 U.S.C.A. § 5103A.  VA has associated with the 
claims folder the service medical records and reports of his 
post-service treatment.  He was also afforded two formal VA 
examinations.  



Applicable Law 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  
In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).

Lumbar Spine Claim

The veteran essentially claims that his lumbar spine 
disability is more severe than represented by a 10 percent 
rating.

Lumbar spine disabilities are rated on the basis of 
limitation of motion, with evaluations assigned under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  A note following the schedular criteria indicates 
that, for VA compensation purposes, normal forward flexion of 
the thoracolumbar spine is from 0 to 90 degrees, extension 
from 0 to 30 degrees, left and right lateral flexion from 0 
to 30 degrees, and left and right lateral rotation from 0 to 
30 degrees. C.F.R. § 4.71a.  In the alternative, an 
evaluation can be assigned under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  Diagnostic Codes 5235-5243. 

The General Rating Formula for Diseases and Injuries of the 
Spine assigns evaluations with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by the residuals of the injury 
or disease.  A 10 percent rating would be assigned if forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees; or the combined range of 
motion of the thoracolumbar spine is greater than 120 degrees 
but not greater than 235 degree; or with muscle spasm, 
guarding, or localized tenderness not resulting in an 
abnormal gait or abnormal spinal contour; or a vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

A disability evaluation of 30 percent would be warranted upon 
a showing of favorable ankylosis of the entire cervical spine 
or forward flexion of the cervical spine of 15 degrees or 
less. A 40 percent evaluation would only be warranted if 
there is unfavorable ankylosis of the entire cervical spine, 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine. A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine. A 100 percent rating is 
granted if the veteran has unfavorable ankylosis of the 
entire spine. 38 C.F.R. § 4.71a. 

Service medical records indicate that the veteran received 
treatment for low back pain numerous times during service.  
His April 2004 medical report, prior to separation, noted 
that he had degenerative disc disease of the lumbar spine. 

The veteran reported, in an April 2004 VA examination, that 
he has had low back pain for approximately 10 years.  An 
April 2003 MRI noted mild degenerative disc disease of L4-L5 
and L5-S1 and the veteran took medication to control his 
pain.  The veteran reported that his bowels and weight were 
stable.

The April 2004 VA examiner found the veteran's spine to 
demonstrate a full range of motion, with pain on lumbar 
rotation.  His central nervous system was also grossly 
intact.  He was diagnosed with degenerative disc disease of 
the lumbar spine.

The veteran's private physician, Dr. J.M.G., diagnosed him 
with lumbar degenerative disc, with back pain in July 2003.  

Another VA examination was provided in May 2006.  The veteran 
reported mild daily pain, with occasional pain due to flare 
ups after overuse.  He denied any radiculopathy and 
incapacitating episodes over the last 12 months.



The May 2006 VA examiner found the veteran's low back to have 
no muscle spasticity or abnormal spinal curvature.  His spine 
demonstrated 80 degrees of forward flexion, 20 degrees of 
extension, 20 degrees of bilateral bending, and 20 degrees of 
bilateral rotation.  He had pain with the terminal 10 degrees 
of left lateral bending and throughout the range of motion of 
right and left lateral rotation.  There was minor pain with 
repetitive motion, but no loss of motion with repetitive use 
of the lumbar spine.  There was no muscle spasticity or 
abnormal spinal curvature clinically.  

The examiner noted that he walked with a well-balanced, 
symmetric, non-antalgic gait.  The veteran was diagnosed with 
degenerative disc disease of the lumbar spine from L5-S1.  
The examiner also noted that the veteran displayed mild pain 
with a full range of motion.  Although it was conceivable 
that pain could further limit function, particularly after 
the veteran had been his feet all day, the examiner found it 
not feasible to attempt to express this change in terms of 
additional limitation of motion, as those matters could not 
be determined with any degree of medical certainty.

The medical evidence of record does not show that the 
veteran's service-connected lumbar spine disability manifests 
symptoms that meet the criteria for the next higher 20 
percent rating.  The evidence shows that forward flexion of 
the thoracolumbar spine was found to be greater than 60 
degrees and have a combined range of motion greater than 120 
degrees, a normal gait, and no ankylosis.  

It is necessary to consider, along with the schedular 
criteria, functional loss due to flareups of pain, 
fatigability, incoordination, pain on movement and weakness. 
DeLuca, 8 Vet. App. at 206-7.  The Board finds that there is 
evidence of functional impairment as a result of flareups of 
symptomatology, but that this functional impairment was 
contemplated by the RO when granting the 10 percent 
disability evaluation.  The May 2006 examiner noted that the 
veteran could possibly be additionally limited by pain.  Pain 
occurred with the terminal 10 degrees of left lateral bending 
and throughout the range of motion of right and left lateral 
rotation.  There was also minor pain with repetitive motion, 
but no loss of motion with repetitive use of the lumbar 
spine.  Therefore, even considering pain, the veteran does 
not meet the criteria for the next higher rating of 20 
percent.  The veteran's functional impairment as a result of 
flareups of symptomatology does not warrant a greater 
disability evaluation than already granted by the RO.  

The Board must evaluate any associated objective neurological 
abnormalities separately under an appropriate diagnostic 
code.  The veteran reported no bowel or bladder complaints 
and denied radiculopathy in May 2006.  The VA examiner found 
no focal motor deficits of the lower extremities and 
preserved and symmetric reflexes.  The April 2004 VA examiner 
found his central nervous system to be grossly intact.  

With respect to intervertebral disc syndrome, under 
Diagnostic Code 5243, based on incapacitating episodes, a 20 
percent rating evaluation would require incapacitating 
episodes of a total duration of at least two weeks but less 
than four 
weeks during the past 12 months, with an "incapacitating 
episode" defined as a period of acute signs and symptoms due 
to intervertebral disc syndrome that required bed rest 
prescribed by a physician and treatment by a physician. 
38 C.F.R. § 4.71a (2007).

The May 2006 VA examination report specifically states that 
the veteran denied incapacitating episodes over the last 12 
months.  No evidence shows that the veteran had 
incapacitating episodes prescribed by a physician or as part 
of a physician's treatment for his service-connected back 
disability.  There is also no evidence that the veteran was 
ever hospitalized for his disability.  

The Board has taken into consideration service medical 
records and private medical records not specifically 
identified herein.  While these records show complaints of 
back pain, none of the records show that he meets the 
criteria for the next higher rating of 20 percent.

In view of the foregoing, as the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

Right and Left Knee Claims

The veteran essentially contends that his service-connected 
bilateral knee disabilities warrant compensable ratings.

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2005). However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code. 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 or 5259 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability, but only if there is additional 
disability due to limitation of motion.  See VAOPGCPREC 23-97 
and VAOPGCREC 9-98.

Degenerative arthritis established by x-ray findings are 
evaluated under Diagnostic Code 5003, which in turn is 
evaluated based on the limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved, 
or in this case, Diagnostic Code 5260 for limitation of leg 
flexion and Diagnostic Code 5261 for limitation of leg 
extension. Where there is x-ray evidence of arthritis and 
limitation of motion, but not to a compensable degree under 
the Code, a 10 percent rating is for assignment for each 
major joint affected. 38 C.F.R. § 4.71, Diagnostic Codes 
5003. The knees are considered major joints. 38 C.F.R. § 
4.45.

Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, a 10 
percent evaluation when flexion is limited to 45 degrees, a 
20 percent evaluation when flexion is limited to 30 degrees, 
and a 30 percent evaluation for flexion limited to 15 
degrees. Under Diagnostic Code 5261, a noncompensable 
evaluation is also for assignment when extension is limited 
to 5 degrees, while a 10 percent evaluation is for assignment 
when extension is limited to 10 degrees, a 20 percent 
evaluation when extension is limited to 15 degrees, a 30 
percent evaluation when extension is limited to 20 degrees, a 
forty percent evaluation when extension is limited to 30 
degrees, and a 50 percent evaluation when extension is 
limited to 45 degrees.

Another potentially applicable regulation is Diagnostic Code 
5257, under which a 10 percent evaluation would be warranted 
with evidence of slight recurrent subluxation or lateral 
instability.  A 20 percent evaluation would be warranted for 
moderate recurrent subluxation or lateral instability.  A 30 
percent evaluation would only be warranted for severe 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

The veteran's service medical records indicate years of 
complaints of and treatment for knee pain.  An April 2004 
medical report, prior to his discharge, noted that the 
veteran had bilateral retropatellar pain syndrome and 
degenerative joint disease of the right knee.  

An April 2004 VA examination noted that the veteran 
complained of bilateral knee pain.  He reported that his 
knees swelled after running on hard surfaces, but denied 
locking or instability.  He treated the pain with ice and 
nonsteroidal anti-inflammatory drugs.  

The April 2004 VA examiner found him to have full ranges of 
motion bilaterally, with retropatellar crepitus with patella 
distraction bilaterally and possible patella entrapment.  He 
was diagnosed with degenerative joint disease of the right 
knee and retropatellar pain syndrome of the left knee.

A May 2005 private medical record, from Dr. J.P.M., noted 
that the veteran complained of right knee pain, including 
swelling after running.  He also reported increased pain with 
full extension of the knee.  Dr. J.P.M. found him to have a 
full range of motion, with no neurovascular deficits.  He 
also had negative varus and valgus.  Dr. J.P.M. diagnosed him 
with right knee pain, possible degenerative meniscal tears 
and planned an arthroscopy of that knee.  

A July 2005 report from Dr. J.P.M. noted that the veteran 
received a right knee arthroscopy, with abrasion arthroplasty 
of the patellofemoral joint, with micro fractures of the 
trochlear.  Six weeks following surgery, the veteran reported 
anterior knee pain with knee extension.  He had some mild 
retropatellar crepitus and a full extension to 120 degrees of 
flexion, and no varus or valgus laxity at 0 to 30 degrees of 
knee flexion.  Motor and sensory was intact.  The diagnosis 
was post right knee arthroscopy with abrasion arthroplasty of 
the patellofemoral joint and micro fracture of the trochlear 
with patellofemoral arthrosis.

A May 2006 VA examination evaluated both knees and found no 
obvious deformities or abnormalities on inspection.  There 
was no soft tissue swelling or joint effusion.  There was no 
pain during the examination, with repetitive motion, and no 
loss of motion, with repetitive use of either knee.  He had a 
stable ligamentous examination, including varus and valgus 
stressing.  There was no evidence of instability of the 
patella.  There was overall normal alignment, without any 
excess valgus or varus malalignment of the knees.  X-rays 
indicated mild patellofemoral spurring with degenerative 
changes.  The veteran was diagnosed with chondromalacia 
patellofemoral joint of the right and left knee, with the 
right knee being greater than the left.  

The examiner also noted mild pain with range of motion 
testing, and that it was conceivable that pain could further 
limit his functioning, particularly after being on his feet 
all day; however, found it not feasible to express this in 
terms of additional limitation of motion with any degree of 
medical certainty.

The range of motion for both knees was found to be from 0 to 
120 degrees in the May 2006 VA examination, and he was also 
found to have a full range of motion in his private medical 
reports and his April 2004 VA examination.  Such ranges of 
motion are not indicative of a compensable disability rating, 
as indicated under Diagnostic Codes 5260 or 5261.   However, 
the Board notes that Standard motion of a knee is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II (2007).  And numerous medical records found 
the veteran to have arthritis of the right knee and the May 
2006 VA examination noted x-ray findings of degenerative 
changes of both knees.  Thus, in view of the veteran's 
documented x-ray evidence of arthritis, less than full 
limitation of motion, and objective evidence of pain - 
including pain on motion - a 10 percent rating is for 
assignment for both knees under Diagnostic Code 5003.  

Ratings would not be applicable under Diagnostic Code 5257 
for recurrent subluxation or lateral instability for either 
knee.  The May 2006 VA examination found no joint instability 
or subluxation of either knee.  Ratings based on ankylosis or 
dislocated cartilage are also not applicable, as there is no 
clinical evidence of record to indicate that the appellant 
has demonstrated any such symptomatology.  Diagnostic Codes 
5256 and 5258.

However, the record indicates that the veteran has received a 
right knee arthroscopy.  While the actual operation report is 
not of record, the evidence of record confirms that 
arthroscopic knee surgery involving the meniscus was 
performed.  The benefit of the doubt will be provided as to 
the extent of his right knee surgery and Diagnostic Code 5259 
will be applied by analogy, to grant a 10 percent rating for 
removal of cartilage, symptomatic, separate and not to be 
combined with, the 10 percent rating for arthritis.  See also 
VAOPGCPREC 23-97 and VAOPGCREC 9-98.

The appellant has also put forth credible complaints of pain 
on use of the joints. With regard to such complaints, the 
Court has held that VA must consider additional functional 
loss on use due to pain on motion or due to flare-ups of the 
disability. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202, 205-206 (1995).  Taking all of the evidence of 
record into consideration, the Board finds that the 
appellant's knee disabilities are likely manifested by some 
functional limitation due to pain on motion.  The Board notes 
that any additional loss of motion found caused by the 
veteran's pain is not indicative of higher ratings.  The 
Board finds that there is no evidence of any other functional 
impairment which would warrant a higher rating for either 
knee.  Indeed, ratings assigned herein encompass all of the 
symptomatology based on the veteran's x-ray findings of 
degenerative changes of both knees, and for his right knee 
arthroscopy by analogy to a removal of cartilage.  38 C.F.R. 
§§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a.  

Additionally, there is no evidence that warrants referral of 
the veteran's claims for extraschedular consideration.  There 
is no evidence of marked interference with employment, 
frequent periods of hospitalization, or any other factor that 
would render inappropriate the application of regular rating 
standards with regard to the veteran's knee disabilities. 
Treatment has been very limited, the veteran is not shown to 
have been hospitalized due to either knee disability, and he 
continues to work.  Accordingly, the claims will not be 
referred for extraschedular consideration. See 38 C.F.R. § 
3.321(b)(1).

As the evidence is at least at equipoise, the benefit of the 
doubt rule applies.  Gilbert v. Derwinski, 1 Vet.App. 49, 58 
(1991).  The evidence is supportive of 10 percent ratings in 
regards to each knee, on the basis of x-ray findings of 
degenerative changes.  Additionally, the evidence supports a 
finding of a 10 percent rating for his right knee 
arthroscopy, by analogy to a removal of cartilage.  


ORDER

An initial disability evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.

A 10 percent evaluation for a right knee disability, 
including arthroscopy is granted, subject to the provisions 
governing the award of monetary benefits 

A separate 10 percent evaluation for a right knee disability, 
for degenerative joint disease with pain and noncompensable 
limitation of motion is granted, subject to the provisions 
governing the award of monetary benefits

A 10 percent evaluation for a left knee disability is 
granted, subject to the provisions governing the award of 
monetary benefits.



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


